Citation Nr: 1412658	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  09-21 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel


INTRODUCTION

The Veteran served from March 1950 to March 1953.  He died in August 2008, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a February 2014 hearing conducted via videoconference.  A transcript of the hearing is of record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS system to ensure complete review of the evidence of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).




FINDINGS OF FACT

1.  The Veteran died in August 2008.  The cause of death was determined to be ischemic stroke contributed by small bowel obstruction.

2.  At the time of the Veteran's death, he was service connected for right foot neuropathy secondary to cold injury residuals, rated as 60 percent; left foot neuropathy secondary to cold injury residuals, rated as 60 percent; left foot cold injury residuals, rated at 30 percent; and right foot cold injury residuals, rated at 30 percent.  The total combined rating was 100 percent.  

3.  The Veteran was not evaluated totally disabled for service-connected disability for 10 continuous years immediately preceding his death; was not totally disabled from the date of his discharge for a period of not less than 5 years immediately preceding his death; and was not a former prisoner of war (POW).

4.  The preponderance of the evidence is against a finding that the Veteran's cause of death was attributable to service, any incident of service, or a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1116, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).

2.  The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  October 2009 and November 2012 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also notified the appellant of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In addition, specifically in the context of a claim for cause of death benefits under 38 U.S.C.A. § 1310 DIC, the United States Court of Appeals for Veterans Claims (Court) held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased Veteran's lifetime was not granted.  Id.  

The November 2012 letter informed the appellant as to the conditions for which the Veteran was service-connected at the time of his death, what information and evidence was needed to support a claim for DIC. The claim was subsequently readjudicated in a November 2013 Supplemental Statement of the Case.  As such, the Board concludes that the letter provided the information to the appellant prescribed in Hupp.

The Board also concludes VA's duty to assist has been satisfied.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  The Veteran's available service treatment records (STRs) are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The VA requested Social Security Administration (SSA) records.  However, SSA provided a negative response in May 2007 and noted the folder had been destroyed.  The appellant has at no time otherwise referenced outstanding records that she wanted VA to obtain or that she felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013). 

In this case, the claims file was sent to a VA medical professional in November 2013 for an opinion as to the Veteran's cause of death.  The medical professional considered the Veteran's service treatment records, post-service treatment records, and the appellant's contentions.  Based on the foregoing, the medical professional concluded that the Veteran's death was not due to or aggravated by a service-connected disability.  Therefore, as the opinions were based on review of the claims file, including the appellant's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion provided is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the appellant's claim for service connection for the cause of the Veteran's death.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the appellant's claim.

Finally, a Veterans Law Judge who conducts a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2)(2012); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the appellant was assisted at the January 2012 video hearing by an accredited representative from the Disabled American Veterans, and, during the hearing, the Acting Veterans Law Judge fully explained the issues on appeal and the types of evidence needed to support the claims.  The Acting Veterans Law Judge and the Veteran's representative asked questions during the Board hearing regarding the appellant's contentions.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant or her representative.  Neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), consistent with Bryant, and that any error in notice provided during either hearing constitutes harmless error.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for the cause of the Veteran's death is thus ready to be considered on the merits.

Service connection for Cause of death

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain diseases, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  The Board notes the claims file does not include a diagnosis of any disease listed under 3.309 in service or within a year of service.  As such, service connection on a presumptive basis is not warranted.

To grant service connection for the cause of the Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

The service-connected disability will be considered a contributory cause of death when it contributed substantially or materially to death, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the Veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The debilitating effects of a service-connected disability must have made the Veteran materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a lay person is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

The appellant essentially contends that the blood clot that caused the Veteran's ischemic stroke and death originated from his service-connected cold injury residuals in his feet and caused or contributed materially to the Veteran's death.

After a full review of the record, including the medical evidence, as well as statements by the appellant, the Board finds that service connection for the cause of the Veteran's death must be denied.

In the present case, the Veteran died in August 2008, approximately five decades after his separation from service, at the age of 78.  The Veteran's death certificate listed his immediate cause of death as an ischemic stroke and a contributory cause of death as a small bowel obstruction.  No autopsy was conducted.  

At the time of the Veteran's death, service connection had been established for right foot neuropathy as secondary to cold injury residuals, rated as 60 percent; left foot neuropathy as secondary to cold injury residuals, rated as 60 percent; left foot cold injury residuals, rated at 30 percent; and right foot cold injury residuals, rated at 30 percent.  The total combined evaluation was 100 percent.  

With regard to the presently nonservice-connected cause of death listed on his death certificate (ischemic stroke contributed by small bowel obstruction), there is no probative evidence of a nexus between the ischemic stroke contributed by small bowel obstruction and the Veteran's period of active service in the 1950s.  38 C.F.R. §§ 3.1(k), 3.303; Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  That is, service connection is not warranted for the immediate cause of death listed on the Veteran's death certificate - ischemic stroke contributed by small bowel obstruction.  The appellant-widow has never specifically contended, and evidence does not otherwise establish, that the ischemic stroke cause of death listed on the death certificate has its onset during the Veteran's active service many years ago or within one year of separation.  Rather, the evidence establishes that an ischemic stroke and a small bowel obstruction first manifested long after service.

A medical opinion was provided in November 2013 regarding whether or not the Veteran's cause of death was related to his service connected disabilities.  The Veteran died of a central nervous condition, specifically a vascular disease of thrombosis, a transient ischemic attack or cerebral infarction.  The VA medical professional summarized the Veteran's history, including the course and onset of the Veteran's stroke with small bowel obstruction.  The private hospital records indicated the Veteran presented to the emergency room via emergency medical services on August 8, 2008 with acute onset of left sided weakness and an altered mental status.  The Veteran's past medical history was significant for congestive heart failure, hypertension, atrial fibrillation, coronary artery disease status post coronary artery bypass graft and history of a stroke in 1978 without residuals.  On arrival to the hospital the Veteran was unresponsive, moving right extremities to painful stimuli only.  He was noted to have a respiratory rate of 5 to 6 per minute so he was intubated.  The initial CT showed an old infarct but no acute abnormalities.  The Veteran was treated with temporary portacaval anastomosis and moved to neurological intensive care unit for continued care.  There was an MRI showing multiple areas of infarct to posterior circulation and a tiny amount of hemorrhagic products in the left thalamus and posterior left lateral ventricle.  There was an August 2008 EEG showing severe diffuse abnormality.  Throughout his hospitalization the Veteran remained obtunded and required ventilator support.  He developed a small bowel obstruction during his hospital course.  Due to the severity of the neurologic impairment, the family elected to provide palliative care for the Veteran.  A radiology report from August 2008 indicated the Veteran's small bowel obstruction had resolved.  Subsequently the family requested that the Veteran be removed from the ventilator and he expired soon after.  The VA medical professional noted the widows contentions that she believed the Veteran's stroke were due to his service connected cold injury residuals.

The VA medical professional opined that the claimed condition was less likely than not proximately due to or the result of the Veteran's service connected condition of cold injury residuals.  The medical professional rationed that ischemic stroke and small bowel obstruction were not associated with cold injury residuals.  The Veteran had multiple risk factors for development of a cerebrovascular accident including atherosclerosis, hypertension and atrial fibrillation.  The VA medical professional cited medical literature that stated: the complications of frostbite are due primarily to peripheral neurovascular injury with associated abnormalities of sympathetic tone.  Vasospasm, especially with reexposure to cold, is common and may be permanent.  The severity of complications generally correlates with the severity of the original injury.  The sequelae of nonfreezing cold injuries are similar, but often more debilitating than those produced by frostbite.  Short-term complications include infection, gangrene and autoamputation of the affected area.  Autoamputation may take many weeks to occur.  Theraputic amputation is necessary if deep infection develops before the autoamputation of nonviable tissue.  Throbbing pain that begins two to three days after rewarming may persist for weeks or months, even after nonviable tissue demarcates.  Intermittent paresthesias beginning after one week are thought to be due to ischemic neuritis and may last for months.  Burning, electric shock sensations may also occur.  Hyperhidrosis is common and may be a cause as well as an effect of frostbite.  Cold exposure is contraindicted for six months after minor injury and for at least twelve months after any significant cold injury.  Special precautions to protect previously injured tissue may need to be taken for several years if not indefinitely to prevent further damage.  Longer-term complications include hypersensitivity to the cold; patients remain at increased risk for developing frostbite.  Late and long term or permanent sequelae include scarring, tissue atrophy, arthritis, bony abnormalities and peripheral neuropathy including hyper or hypoesthesia of digits with decreased proprioception and chronic pain.   

The 2013 VA medical professional provided a medical opinion to address whether or not there was aggravation of a nonservice-connected condition (ischemic stroke contributed by small bowel obstruction) by a service-connected condition (cold injury residuals).  The baseline level of severity of the claimed condition based upon medical evidence available prior to aggravation or the earliest medical evidence following aggravation by the service connected condition was that the Veteran presented unresponsive requiring intubation after having a cerebrovascular accident; the Veteran's private hospital records were using in determined the baseline severity of the condition.  The medical professional noted the current severity of the condition was not greater than the baseline.  Therefore, the condition was not aggravated by his service connected disabilities.  

The only medical evidence of record supporting the appellant's claim is her lay argument.  The Board is sympathetic to the appellant in that it is clear she sincerely believes her spouse's death was caused by his service-connected disabilities.  However, the probative medical evidence of record does not support this contention.  As a lay person who has not been shown to be capable of making medical conclusions, the appellant's statements that the Veteran's service-connected disability contributed to his death or rendered him less capable of resisting the effects of other diseases that primarily caused his death are substantially outweighed by the conclusions of the November 2013 VA physician's opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).  Although a lay person may be competent to provide testimony on relatively simple medical matters, the Board believes that the medical question presented in this case is far too complex a matter for the appellant's assertions to constitute competent evidence because it involves the question of the interaction of potentially related diseases, rather than observable symptoms.

The November 2013 VA medical professional opined that the Veteran's death was less likely than not that the Veteran's cold injury residuals were proximately due to or a result of the Veteran's service connected disabilities.  In other words, if he had not had cold injury residuals, the ischemic stroke would have not been expected to have been any different that it was in the presence of the injury.  The medical professional stated the Veteran had a multiple risk factors for developing a cerebrovascular accident including atherosclerosis, hypertension and atrial fibrillation.  The VA medical professional provided medical literature to explain the complications of cold injury residuals did not include cerebrovascular issues.  The Board finds this opinion highly probative as it was based on a thorough review of the claim file and medical expertise and there is no medical opinion to the contrary.  

Although the Veteran's surviving spouse asserts there is a relationship between the Veteran's service-connected conditions and his death; her statements are beyond the competence of lay witnesses.  Her assertions are afforded little probative weight in the absence of medical evidence

As for whether service connection for the cause of the Veteran's death is warranted on any other basis, none of the competent evidence supports a finding of a medical relationship between the Veteran's military service and ischemic stroke that caused his death.  

Given this evidentiary picture, the preponderance of the evidence is against finding that any service-connected disorder had a causal connection to the Veteran's death. Although the appellant is entitled to the benefit of the doubt where the evidence is in approximate balance, the doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

DIC benefits pursuant to 38 U.S.C.A. § 1318

VA law provides that if a Veteran's death is not determined to be service connected, a surviving spouse may still be entitled to DIC benefits.  Under 38 U.S.C.A. § 1318(a) benefits are payable to the surviving spouse of a deceased Veteran in the same manner as if the death were service connected if the Veteran was in receipt of, or entitled to receive, compensation for a service-connected disability that was 1) rated totally disabling for a continuous period of 10 or more years immediately preceding death; 2) rated by the VA as totally disabling continuously since the Veteran's release from active duty and for at least 5 years immediately preceding death; or 3) rated totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22 (2013). 

"Entitled to receive" means that at the time of death, the Veteran had service-connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. 5314  to offset an indebtedness of the Veteran; (3) the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA decision concerning the issue of service connection, disability evaluation, or effective date; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C. 1174(h)(2); (6) VA was withholding payments because the Veteran's whereabouts was unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C. 5308 but determines that benefits were payable under 38 U.S.C. 5309.  38 C.F.R. § 3.22. 

Except with respect to a claim for benefits under the provisions of 38 U.S.C.A. § 1318 and certain other cases, issues involved in a survivor's claim for death benefits will be decided without regard to any prior disposition of those issues during the Veteran's lifetime.  38 C.F.R. § 20.1106.

As discussed above, at the time of the Veteran's death, service connection had been established for cold injury residuals and neuropathy secondary to cold injury residuals of the right and left foot for a combined evaluation of 100 percent as of January 2006.  He died in August 2008. 

It is clear therefore that the Veteran was not rated totally disabled for a continuous 10 year period prior to his death, or that he was continuously rated totally disabled for a period of not less than five years from the date of his discharge from active duty.  In addition, there is no evidence showing the Veteran was a former prisoner of war.  Furthermore, it has not been shown nor has it been alleged that the Veteran was "entitled to receive" compensation for a service-connected disability rated totally disabling under any of the circumstances listed under 38 C.F.R. § 3.22(b) for the appropriate time requirements. 

Based on the foregoing, the Board finds that entitlement to DIC benefits under 38 U.S.C.A. § 1318 is not warranted in this case.  The preponderance of the evidence is against the appellant's claim, and the claim must be denied.  The benefit-of-the- doubt doctrine is not for application.  See Gilbert, 1 Vet. App. at 55, 57-58 (1990); 38 U.S.C.A. § 5107(b)(West 2002); 38 C.F.R. § 3.102 (2013).




ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1318 is denied.  



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


